EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blaine Bettinger on 15 April 2022.

The application has been amended as follows: 
Please amend claim 1 as follows:

	---A method for correcting abnormal operation of at least one cellular signaling pathway(s) in a subject suffering from cancer, comprising: 
	measuring expression levels of at least three mRNA direct target genes of each of the at least one cellular signaling pathway(s) in a sample isolated from the subject[[,]]; 
	determining the activity of the cellular signaling pathway(s) based on the measured expression levels of the at least three mRNA direct target genes[[,]]; 
	calculating, using a processing circuit, activity of the cellular signaling pathway(s) in the sample by evaluating at least a portion of a probabilistic model of the cellular signaling pathway(s), the probabilistic model representing the cellular signaling pathway(s) for a set of inputs including at least the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway(s)[[,]]; 
	determining a level in the sample of at least one transcription factor (TF) element, the at least one TF element controlling transcription of the at least three mRNA direct target genes of the cellular signaling pathway(s), and the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway(s); 
	determining the activity of the cellular signaling pathway(s) based on the determined level in the sample of the at least one TF element; 
	determining that the cellular signaling pathway that is Hedgehog is operating abnormally in the subject based on the determined activity of the cellular signaling pathway(s), wherein the abnormal operation of the Hedgehog cellular signaling pathway is inactive; and 
	selecting, based on the determined abnormal operation of the Hedgehog cellular signaling pathway(s), a specific treatment configured to remedy the determined abnormal operation of the Hedgehog pathway, wherein the selected specific treatment is an agonist of the Hedgehog cellular signaling pathway; 
	administering the selected Hedgehog cellular signaling pathway agonist treatment to the subject suffering from cancer; 
	wherein the cellular signaling pathway(s) comprise(s) a Wnt pathway, an ER pathway, an AR pathway and/or a Hedgehog pathway[[,]]; 
	wherein the measuring the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway(s) comprises: 
		measuring the expression levels of the at least three mRNA direct target genes of the Wnt pathway selected from target genes consisting of: KIAA1199, AXIN2, RNF43, TBX3, TDGF1, SOX9, ASCL2, IL8, SP5, ZNRF3, KLF6, CCND1, DEFA6, and FZD7, 
		and/or 				
		measuring the expression levels of the at least three mRNA direct target genes of the ER pathway selected from target genes consisting of: CDH26, SGK3, PGR, GREB1, CA12, XBP1, CELSR2, WISP2, DSCAM, ERBB2, CTSD, TFF1, and NRIP 1, 
		and/or 
		measuring the expression levels of the at least three mRNA direct target genes of the Hedgehog pathway selected from target genes of the Hedgehog pathway consisting of: GLIl, PTCH1, PTCH2, IGFBP6, SPP1, CCND2, FST, FOXL1, CFLAR, TSC22D1, RAB34, S100A9, S100A7, MYCN, FOXM1, GLI3, TCEA2, FYN, and CTSL1, 
		and/or 
		measuring the expression levels of the at least three mRNA direct target genes of the AR pathway selected from target genes consisting of: KLK2, PMEPA1, TMPRSS2, NKX3-1, ABCC4, KLK3, FKBPS, ELL2, UGT2B15, DHCR24, PPAP2A, NDRG1, LRIG1, CREB3L4, LCP1, GUCY1A3, AR, and EAF2.---

Please amend claim 2, as follows:

	---The method according to claim 1, wherein the determining comprises: 
	estimating the level in the sample of the subject of the at least one transcription factor (TF) element represented by a TF node of the probabilistic model, the TF element controlling transcription of the at least three mRNA direct target genes of the cellular signaling pathway(s), the estimating being based at least in part on conditional probabilities of the probabilistic model relating the TF node and nodes in the probabilistic model representing the at least three mRNA direct target genes of the cellular signaling pathway(s)[[,]]; and 
	wherein the calculating by evaluating at least a portion of a probabilistic model is performed by using a Bayesian network comprising nodes representing information about the signaling pathway(s) and conditional probability relationships between connected nodes of the Bayesian network.---

Please amend claim 10, as follows:

	---The method of claim 1, wherein  the activity of the cellular signaling pathway(s) is further based on expression levels of at least one target gene of the Hedgehog pathway measured in the sample selected from the group comprising: BCL2, FOXA2, FOXF1, H19, HHIP, IL1R2, JAG2, JUP, MIF, MYLK, NKX2-2, NKX2-8, PITRM1, and TOM1.---

Please amend claim 22 as follows:

	---The method of claim 1, further comprising at least one of the following activities: 	diagnosing based on the determined activity of the cellular signaling pathway(s); 	preparing a prognosis based on the determined activity of the cellular signaling pathway(s); 
	drug prescribing based on the determined activity of the cellular signaling pathway(s); 	predicting drug efficacy based on the determined activity of the cellular signaling pathway(s); 
	predicting adverse effects based on the determined activity of the cellular signaling pathway(s); 
	monitoring of drug efficacy; 
	developing drugs; 
	developing assays; 
	researching pathways; 
	cancer staging; 
	enrolling the subject in a clinical trial based on the determined activity of the cellular signaling pathway(s); 
	selecting a subsequent test to be performed[[,]]; and 
	selecting companion diagnostics tests.---

Please amend claim 32 as follows:

	---The method of claim 1, further comprising the step of providing the determined level in the sample of the at least one TF element to a clinical decision support system, and wherein the steps of: (1) determining that the Hedgehog cellular signaling pathway(s) is operating abnormally in the subject based on the determined activity of the cellular signaling pathway(s); and (2) selecting a treatment configured to remedy the determined abnormal operation of the Hedgehog cellular signaling pathway(s), is performed by the clinical decision support system.---

Please amend claim 38 as follows:

	---A method for correcting abnormal operation of at least one cellular signaling pathway(s) in a subject suffering from cancer, comprising: 
	selecting, based on determined abnormal operation of at least one cellular signaling pathway(s), a specific treatment configured to remedy the determined abnormal operation of the at least one cellular signaling pathway(s), wherein the selected specific treatment is an agonist of the cellular signaling pathway that is Hedgehog, and wherein the abnormal operation of the at least one cellular signaling pathway(s) is determined by: 
	measuring expression levels of at least three mRNA direct target genes of each of the at least one cellular signaling pathway(s) in a sample isolated from the subject[[,]]; 
	determining the activity of the cellular signaling pathway(s) based on the measured expression levels of the at least three mRNA direct target genes[[,]]; 
	calculating, using a processing circuit, activity of the cellular signaling pathway(s) in the sample by evaluating at least a portion of a probabilistic model of the cellular signaling pathway(s), the probabilistic model representing the cellular signaling pathway(s) for a set of inputs including at least the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway(s)[[,]]; 
	determining a level in the sample of at least one transcription factor (TF) element, the at least one TF element controlling transcription of the at least three mRNA direct target genes of the cellular signaling pathway(s), and the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway(s); 
	determining the activity of the cellular signaling pathway(s) based on the determined level in the sample of the at least one TF element; 
	determining that the Hedgehog cellular signaling pathway is operating abnormally in the subject based on the determined activity of the cellular signaling pathway(s), wherein the abnormal operation of the Hedgehog cellular signaling pathway is inactive; and 
	administering the selected Hedgehog cellular signaling pathway agonist to the subject suffering from cancer; 
	wherein the cellular signaling pathway(s) comprise(s) a Wnt pathway, an ER pathway, an AR pathway and/or a Hedgehog pathway[[,]]; 
	wherein the measuring the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway(s) comprises: 
		measuring the expression levels of the at least three mRNA direct target genes of the Wnt pathway selected from target genes consisting of: KIAA1199, AXIN2, RNF43, TBX3, TDGF1, SOX9, ASCL2, IL8, SP5, ZNRF3, KLF6, CCND1, DEFA6, and FZD7, and/or measuring the expression levels of the at least three mRNA direct target genes of the ER pathway selected from target genes consisting of: CDH26, SGK3, PGR, GREB1, CA12, XBP1, CELSR2, WISP2, DSCAM, ERBB2, CTSD, TFF1, and NRIP 1, 
		and/or 
		measuring the expression levels of the at least three mRNA direct target genes of the Hedgehog pathway selected from target genes of the Hedgehog pathway consisting of: GLIl, PTCH1, PTCH2, IGFBP6, SPP1, CCND2, FST, FOXL1, CFLAR, TSC22D1, RAB34, S100A9, S100A7, MYCN, FOXM1, GLI3, TCEA2, FYN, and CTSL1, 
		and/or 
		measuring the expression levels of the at least three mRNA direct target genes of the AR pathway selected from target genes consisting of: KLK2, PMEPA1, TMPRSS2, NKX3-1, ABCC4, KLK3, FKBPS, ELL2, UGT2B15, DHCR24, PPAP2A, NDRG1, LRIG1, CREB3L4, LCP1, GUCY1A3, AR, and EAF2.---









Please amend claim 39 as follows:

	---A method for correcting abnormal operation of a Hedgehog pathway in a subject suffering from cancer, comprising: 
	selecting a Hedgehog pathway agonist to treat the subject suffering from cancer based on determined abnormal operation of the Hedgehog pathway, wherein the abnormal operation of the Hedgehog pathway is determined by: 
		measuring expression levels of at least three mRNA direct target genes of each of the Hedgehog pathway genes in a sample isolated from the subject; 
		determining the activity of the Hedgehog pathway based on the measured expression levels of the at least three mRNA direct target genes; 
		calculating, using a processing circuit, activity of the Hedgehog pathway in the sample by evaluating at least a portion of a probabilistic model of the Hedgehog pathway, the probabilistic model representing the Hedgehog pathway for a set of inputs including at least the expression levels of the at least three mRNA direct target genes of the Hedgehog pathway; 			determining a level in the sample of at least one transcription factor (TF) element, the at least one TF element controlling transcription of the at least three mRNA direct target genes of the Hedgehog pathway, and the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three mRNA direct target genes of the Hedgehog pathway; 
		determining the activity of the Hedgehog pathway based on the determined level in the sample of the at least one TF element; 
		determining that the Hedgehog pathway is operating abnormally in the subject based on the determined activity of the Hedgehog pathway, wherein the abnormal operation of the Hedgehog pathway is inactive; and 
		administering the selected Hedgehog pathway agonist to the subject suffering from cancer; 
		wherein the measuring the expression levels of the at least three mRNA direct target genes of the Hedgehog pathway comprises at least measuring the expression levels of the at least three mRNA direct target genes of the Hedgehog pathway selected from target genes of the Hedgehog pathway consisting of: GLIl, PTCH1, PTCH2, IGFBP6, SPP1, CCND2, FST, FOXL1, CFLAR, TSC22D1, RAB34, S100A9, S100A7, MYCN, FOXM1, GLI3, TCEA2, FYN, and CTSL1.---

Drawings
	The Replacement Drawings submitted 22 August 2017 have been accepted.

Rejoinder of Species
Claims 1, 2, 10, 22, 32, 38 and 39 are allowable. Claim species ER, AR, and Wnt as well as the genes for each of the groups including HH, ER, AR, and Wnt, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement to said species, as set forth in the Office action mailed on 22 September 2016, is hereby withdrawn and each of said species is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 6 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 14/652,805 (now US Patent  11,306,360) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 10, 22, 32, and 38-39 are allowed for the reasons of record.  Specifically, with respect to 35 USC 101, the claims include steps that provide for a practical application to the recited judicial exceptions as set forth in the Office Action dated 7 February 2022 at pages 2-3 therein.
With respect to the prior art, the closest prior art of record does not teach or fairly suggest the steps as now claimed.  Applicant’s arguments dated 6 April 2022 are found persuasive with respect to the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631